Weston J.
delivered the opinion of the Court.
The right, which Samuel Merrill had to redeem the premises mortgaged by him to Royal Lincoln, was, on the 16th of February, 1826, attached at the suit of David Winslow. At the October term 'of the Common Pleas in this county, 1829, he obtained judgment in that suit; and the equity attached was duly and seasonably sold 'to the plaintiff, upon the execution, which issued upon that judgment. The right of the plaintiff has relation back to the day of the attachment; and has therefore priority to the interest, conveyed by the said Samuel to the defendant, between the attachment and the sale of the equity.
*297' This principle, the counsel for the defendant does not contest, but insists that the priority, created by the attachment, is limited to the amount of Winslow’s judgment, and the expenses of sale. But we fincj no warrant in the statute, providing for the attachment and sale of equities of redemption, for this position. Stat. 1821, ch. 60. The equity is indivisible 5 but it may be attached by more than one creditor, who will become interested in the proceeds of the sale, according to their priority. But whatever may be the value of the equity, compared with the debt, any creditor may attach, seise and sell it, however small may be the amount of the judgment he obtains. The debtor however may dissolve the attachment, and prevent the sale, by paying the debt. And so we apprehend might a subsequent purchaser. So far as the lien affected his estate, he would have a right to represent the debtor, in making such payment.
But if the debt be not paid, the equity is liable to be sold, to satisfy a judgment however inconsiderable, although it may be of great value. This arises from the statute right to attach, seize and sell, and from the indivisible character of the equity. The statute presumes that there may be a surplus ; and provides for its distribution to other creditors, or its payment to the debtor. It results that the purchaser may hold his purchase, for the whole sum by him paid. If it were not so, there would be no safety in buying at such sales. No one would bid beyond the amount of the execution, upon which such sale might be made, which would often occasion great sacrifice of this kind of property. We are of opinion, that unless the defendant has other grounds of defence, the plaintiff’s lien, on the premises in question, subject to the prior mortgage Jo Lincoln, extends to the whole amount by him paid, with the interest.